Exhibit 10.5

 

LOGO [g49844image_001.jpg]

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award (the “Award”) is granted as of «Grant_Date» by
Greater Bay Bancorp (the “Company”), to «Fname» «Lname» (the “Grantee”) in
accordance with the following terms and conditions:

 

  1. Award. The Company hereby awards the Grantee «RS_Granted» shares of Common
Stock of the Company (the “Shares”), no par value, pursuant to the Greater Bay
Bancorp Amended and Restated 1996 Stock Option Plan, as amended (the “Plan”),
upon the terms and conditions and subject to the Restrictions set forth herein.
All capitalized terms not defined herein shall have the meanings given them in
the Plan.

 

  2. Term. Subject to earlier vesting of the Shares as provided in the Plan, the
Restrictions set forth herein shall lapse and the Shares shall vest in
accordance with the provisions of Section 6 below. This agreement shall
terminate when all of the Shares either have vested in accordance with Section 6
or have been forfeited in accordance with Section 4, which shall occur no later
than «Expiration_Date»,

 

  3. Restrictions. The Shares shall be subject to the forfeiture Restrictions
set forth in Section 4 and the Restrictions on transfer set forth in Section 5.

 

  4. Termination of Service and Forfeiture of Restricted Stock. In the event
that the Grantee’s Service as an Employee terminates as a result of termination
by the Company for “cause” as defined in the Plan, or any other event resulting
in the termination of Grantee’s Service not specified in Section 6(b) below, the
Shares subject to the Award shall be vested only to the extent such Shares were
vested as of the date of such termination. In such event, the Grantee shall
forfeit any Restricted Stock subject to the Award as to which Restrictions had
not yet lapsed under Section 6, and the Restricted Stock so forfeited shall be
returned to the Company.

 

  5. Restrictions on Transfer. This Award and all rights hereunder may not be
transferred by the Grantee other than by will, by written beneficiary
designation or by the laws of descent and distribution. During the lifetime of
the Grantee, Restricted Stock may only be earned by and issued to the Grantee.
Shares that have vested and are no longer subject to Restrictions pursuant to
Section 6 may be transferred by the Grantee, subject to applicable federal and
state securities law restrictions. No non-permitted transferee of the Grantee
shall have any right in or claim to any Restricted Stock.

 

Page 1 of 5



--------------------------------------------------------------------------------

  6. Lapse of Restrictions.

 

  (a) Longevity Restrictions. Subject to prior forfeiture as provided in
Section 4, the Restrictions shall lapse with respect to the Shares covered by
this Award, in the following installments, provided that the Grantee’s Service
as an Employee continues through the specified dates:

 

  (1) such Restrictions shall lapse with respect to __% of the Shares on
«Vest1Date»;

 

  (2) such Restrictions shall lapse with respect to an additional __% of the
Shares on «Vest2Date»;

 

  (3) such Restrictions shall lapse with respect to an additional __% of the
Shares on «Vest3Date»;

 

  (4) such Restrictions shall lapse with respect to an additional __% of the
Shares on «Vest4Date»;

 

  (5) such Restrictions shall lapse with respect to an additional __% of the
Shares on «Vest5Date».

 

  (b) Death, Disability or Retirement. Subject to prior forfeiture as provided
in Section 4, the Restrictions shall lapse with respect to 100% of the Shares
covered by this Award, in the event that the Grantee’s Service as an Employee
terminates as a result of Grantee’s death or Total and Permanent Disability, or
in the event of Grantee’s Retirement.

 

  (c) Change in Control. Upon a Change in Control, all Restrictions shall lapse.

 

  (d) Delivery of Certificates; Withholding Taxes. Upon the lapse of the
Restrictions, the Company shall cause new certificates with respect to such
Shares to be issued and delivered to the Grantee, free from the legend provided
for in Section 7 and any of the other Restrictions. Notwithstanding the
foregoing, no such new certificate shall be delivered to the Grantee unless and
until the Grantee shall have paid to the Company in cash the full amount of all
federal and state withholding or other employment taxes applicable to the
taxable income of the Grantee resulting from the Award of Restricted Stock or
the lapse of the Restrictions or withholding is otherwise provided for to the
satisfaction of the Committee.

 

  (e) Treatment of Fractional Shares. For vesting purposes, any fractional
Shares shall be rounded down to the nearest whole number, provided that such
fractional Shares shall be aggregated and vested on the date when all
Restrictions lapse or expire.

 

  (f) Action by Committee. The Committee shall have the authority, in its sole
and absolute discretion, to accelerate the time at which any or all Shares
granted hereby shall vest, or to remove any or all of the Restrictions
applicable to such Shares whenever the Committee may determine that such action
is appropriate by reason of changes to applicable tax or other laws.

 

Page 2 of 5



--------------------------------------------------------------------------------

  7. Legend. If Restricted Stock is held in certificated form, until all
Restrictions lapse and new certificates are issued pursuant to Section 6(d),
certificates representing shares of Restricted Stock issued pursuant to this
Agreement shall bear the following legend:

 

“The shares represented by this certificate are subject to reacquisition by
Greater Bay Bancorp, and such shares may not be sold or otherwise transferred
except pursuant to the provisions of the Restricted Stock Award Agreement by and
between Greater Bay Bancorp and the registered owner of such shares.”

 

  8. Certificate for the Shares.

 

  (a) Until all Restrictions have lapsed, the Secretary or such other escrow
holder as the Committee may appoint shall retain custody of the stock
certificates or book entry shares representing the Restricted Stock subject to
the Award; provided, however, that in no event shall the Grantee retain physical
custody of any certificates representing shares of Restricted Stock awarded to
him or her.

 

  (b) The Grantee further agrees that simultaneously with his or her execution
of this Agreement, he or she shall execute stock powers in favor of the Company
with respect to the Shares granted hereunder and that he or she shall promptly
deliver such stock powers to the Company.

 

  9. Rights as a Stockholder. Upon the delivery of Restricted Stock to the
escrow holder pursuant to Section 8(a), the Grantee shall have all the rights of
a stockholder of the Company with respect to the Restricted Stock, subject to
the Restrictions and the Restricted Stock Agreement, including the right to vote
the Restricted Stock and the right to receive all dividends or other
distributions paid or made with respect to the Restricted Stock; provided,
however, that any additional Shares of Restricted Stock to which Grantee shall
be entitled as a result of stock dividends, stock splits or any other form of
recapitalization in respect of Shares of Restricted Stock subject to
Restrictions shall also be subject to the Restrictions until the Restrictions on
the underlying shares of Restricted Stock lapse or expire. Grantee acknowledges
that any dividends paid to Grantee with respect to any Share of the Restricted
Stock prior to the lapse of any Restrictions with respect to such Share shall be
compensation income rather than dividend income unless Grantee has made an
election under Section 83(b) of the Code with respect to such Share.

 

  10. Removal of Legends on Certificates and Return of Stock Powers. When the
Company delivers to the Grantee the certificates in respect of Shares
distributed pursuant to Section 6(d) above, the Grantee shall also receive back
the related stock power held by the Company pursuant to Section 8(b) above. The
distributed Shares shall be free of the Restrictions and such certificate shall
not bear the legend provided for in Section 7 above.

 

  11. Adjustments for Capital Changes. In the event of any change in the
outstanding shares of the Company’s Stock resulting from any stock dividend or
split, recapitalization, merger, consolidation, spin-off, reorganization,
combination or exchange of shares, or other similar capital adjustment, or other
increase or decrease in such shares without receipt or payment of consideration,
the Committee shall adjust this Award in accordance with the Plan.

 

Page 3 of 5



--------------------------------------------------------------------------------

  12. Plan and Plan Interpretations as Controlling. The terms of the Plan are
incorporated herein by reference. This Award and the terms and conditions herein
set forth are subject in all respects to the terms and conditions of the Plan,
which are controlling. All determinations and interpretations of the Committee
shall be binding and conclusive upon the Grantee or his or her legal
representatives or beneficiary with regard to any questions arising hereunder or
under the Plan. Terms used in this Agreement have the same meanings as the
definitions of those terms in the Plan.

 

  13. Grantee Employment. Nothing in this Agreement shall limit the right of the
Company to terminate the Grantee’s employment, or otherwise impose upon the
Company any obligation to employ or accept the services of the Grantee.

 

  14. Code Section 83(b) Election. Grantee agrees to notify the Company
immediately in writing in the event Grantee makes an election under
Section 83(b) of the Internal Revenue Code (or any successor provision) or
corresponding provisions of state or local tax laws with respect to this Award.
In that event, any required withholding and/or employment tax payments as a
result of such election shall thereupon be made. Such withholding may be from
the Grantee’s compensation from the Company, from cash supplied by the Grantee,
or (to the extent permitted by law) from Restricted Stock otherwise issuable to
the Grantee.

 

  15. Assignment. Subject to the restrictions on transfer set forth in
Section 5, the terms of this Agreement shall be binding upon the beneficiaries,
executors, administrators, heirs and successors of the Grantee.

 

  16. Securities Laws. The issuance of Restricted Stock shall be subject to
applicable federal or state securities law restrictions, as the Company is
advised by its counsel.

 

  17. Notices. Any notices provided for in this Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered to Grantee, five (5) days after deposit in the United States
mail, postage prepaid, addressed to Grantee at the address set forth in the
records of the Company or at such other address as is designated by written
notice from Grantee to the Company.

 

  18.

Separate Advice and Representation. The Company is not providing Grantee with
advice, warranties, or representations regarding any of the legal, tax or
business effects to Grantee with respect to the Plan or this Award. Grantee is
encouraged to seek legal, tax and business advice from Grantee’s own legal, tax
and business advisers as soon as possible. By accepting this Award and the
Shares covered thereby, Grantee acknowledges that Grantee has not relied on
legal, tax or business advice from the law firm of Manatt, Phelps & Phillips,
LLP (or any of its partners, employees or independent contractors) with respect
to the Plan or this Award and that such law firm represented solely the Company
with respect to the Plan and this Award. Grantee specifically waives any actual
or apparent conflict of interest of, and releases from any liability, such law
firm (and its partners, employees and

 

Page 4 of 5



--------------------------------------------------------------------------------

independent contractors) with respect to the Plan and this Award. By accepting
this Award and the Shares covered thereby, and by signing this instrument,
Grantee acknowledges that Grantee is familiar with the terms of the Agreement
and the Plan, that Grantee has been encouraged by the Company to discuss the
Award and the Plan with Grantee’s own legal, tax and business advisers, and that
Grantee agrees to be bound by the terms of this Agreement and the Plan.

 

Dated as of this      day of                     , 2005.

 

Greater Bay Bancorp By:  

 

--------------------------------------------------------------------------------

   

Peggy Hiraoka, Executive Vice President

Human Resources

 

The undersigned:

 

  (a) Acknowledges receipt of the foregoing Award and understands that the Award
is subject to the Restrictions set forth in this Agreement and the Plan;

 

  (b) Agrees that, in consideration of this Award, Grantee will comply with all
the terms and conditions of this Agreement and the Plan;

 

  (c) Acknowledges that as of the date of this Award, this Agreement and the
Plan set forth the entire understanding between the undersigned Grantee and the
Company regarding the acquisition of the Restricted Stock and supersede all
prior oral and written agreements on that subject.

 

Dated as of this      day of                     , 2005.

 

By:  

 

--------------------------------------------------------------------------------

    «Fname» «Lname» SSN:   «SSN»

 

Page 5 of 5